FILED
                           NOT FOR PUBLICATION
                                                                               OCT 27 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WARREN CLEVELAND GREEN,                          No.   21-15249

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-01931-WBS-KJN
 v.

GALEN H. CHURCH; J. AGARWAL,                     MEMORANDUM*
Dr.; MONTAUK, Dr.; MICHAEL
MARTEL, Warden; ANISE ADAMS,
Chief Medical Executive; AKINTOLA,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted October 25, 2021**


Before: FERNANDEZ, SILVERMAN, and NGUYEN, Circuit Judges

      Warren Green appeals the district court’s grant of summary judgment in

favor of Dr. Agarwal in Green’s prisoner civil rights action alleging deliberate

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to a serious medical need. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo, Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006),

and affirm.

      Summary judgment was proper for the defendant. At most, Green

established a difference of opinion between himself and the medical professionals

regarding diagnosis and treatment of his serious medical need. Such a difference

of opinion does not rise to the level of deliberate indifference. Toguchi v. Chung,

391 F.3d 1051, 1058 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.

1989). Nor would negligence rise to the level of deliberate indifference. Jett, 439

F.3d at 1096.

      AFFIRMED.




                                          2